EXHIBIT 10.7

Revolving Line of Credit Agreement

Borrower:   DVS Korea Co., Ltd.
196 Kumkok Dong, Boon Dang Gu, Sung Nam City, Kyunggi Province
Mr. Song Sim, CEO

Lender:   Hana Bank

Principal (Limit on the Line of Credit): 4,000,000,000 Korean Won

Purpose of the Loan: International Trade Financing

This Revolving Line of Credit dated March 22, 2002, is made and executed between
DVS Korea Co., Ltd.("Borrower") and Hana Bank ("Lender") on the following terms
and conditions.

Borrower understands and agrees that in granting, renewing, or extending any
loan, Lender is relying upon Borrower's representation, warranties, and
agreements as set forth in this Agreement; the granting, renewing, or extending
of any loan by lender at times shall be subject to Lender's sole judgment and
discretion; and all such loans shall be and remain subject of the terms and
conditions of this Agreement.

Term

This Agreement shall be effective as of March 23, 2002, and shall continue in
full force and effect until March 23, 2003.

Interest Rate

The annual interest rate on this Agreement is fixed rate of 6.25%. The annual
interest rate for this Agreement is computed on a 365 day basis; that is, by
applying the ratio of the annual interest rate over a year of 365 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

Description Collateral

Payment guarantee issued by Credit Guarantee Fund: maximum liability of
900,000,000 Korean Won. Installment Savings Deposit of 1,200,000,000 Korean Won
covering total credit provided by Lender.

In addition, Borrower shall provide to Lender a blank draft. Lender may
negotiate with the Borrower's bank upon which the draft was drawn for full
payment of unpaid principal and accrued interest if Borrower fails to make
payment in accordance with the terms of this Agreement.

Furthermore, Borrower grant Lender a security interest in all property at any
time shipped under, or pursuant to, or in connection with the Letter of Credit
or anyway related thereto, or to the drafts drawn thereunder, whether or not
Borrower receives the documents covering such property or release the same to
Lender on trust receipt and also in and to all shipping documents, warehouse
receipts, policies or certificates of insurance and other documents or liability
to Borrower at any time existing under or with reference to the Letter of Credit
of this agreement .

Late Charge and Interest After Default

Upon Borrower's failure to pay all amounts declared due pursuant to this
section, including failure to pay accrued interest, monthly payment, outstanding
principal balance on final maturity date, and excess draw on the account, Lender
will adjust annual interest rate to 19% and applied to past due, if any.

Payment

Borrower will pay this loan in full of all outstanding principal plus all
accrued interest on the maturity date. In addition, Borrower will pay regular
monthly payments of all accrued unpaid interest due as of each payment date
determined at the time of advance.

Cessation of Advances

If Lender has made any commitment to make any Loan to Borrower under this
Agreement, Lender has right to reduce the Loan limit or shall have no obligation
make Loan Advances or to disburse Loan proceeds, if: (i) there occurs a material
adverse change in financing community; or (ii) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan. If Lender
decides to reduce the Loan limit and Borrower's outstanding loan exceeds such
new limit, excess is due immediately upon demand of Lender.

Advances

Advances under this Agreement shall be requested pursuant to the forms and
procedures prescribed by Lender.

Fees on Unused Portion of Line of Credit Limit

Lender will charge prevailing fees on unused portion of the line of credit limit
provided to Borrower.

Fees

Borrower shall pay Lender, on demand, commission and all charges and expenses
paid or incurred, earned by Lender in connection wherewith, and interest where
chargeable.

 

Change in Terms Agreement

Hana Bank has made a Letter of Credit Commitment Agreement dated March 22, 2002,
in the original amount of 4,000,000,000 Korean Won.

Date of Agreement

:



March 21, 2003

Description of changes in Terms

Maturity date is changed from March 23, 2003 to March 23, 2004.

 

Change in Terms Agreement

Hana Bank has made a Letter of Credit Commitment Agreement dated March 22, 2002,
in the original amount of 4,000,000,000 Korean Won.

Date of Agreement

:



March 23, 2004

Description of changes in Terms

Maturity date is changed from March 23, 2004 to September 23, 2004.

 

Change in Terms Agreement

Hana Bank has made a Letter of Credit Commitment Agreement dated March 22, 2002,
in the original amount of 4,000,000,000 Korean Won.

Date of Agreement

:



September 23, 2004

Description of changes in Terms

Maturity date is changed from September 23, 2004 to March 23, 2005.

Decrease of credit amount from 4,000,000,000 Korean Won. to 2,650,000,000 Korean
Won.

Collateral is changed as bellows.

Payment guarantee issued by Credit Guarantee Fund: maximum liability of
900,000,000 Korean Won.

Installment Savings Deposit of 1,750,000,000 Korean Won.




--------------------------------------------------------------------------------


